            Case 1:19-cv-05086-BCM Document 29 Filed 10/30/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                 10/30/20
    SHAWN P. LAHEY,
                                                             19-CV-5086 (BCM)
                Plaintiff,
                                                             ORDER
    -against-
    ANDREW M. SAUL, Acting Commissioner of Social
    Security,
                Defendant.

          BARBARA MOSES, United States Magistrate Judge.

          The oral argument scheduled in this case for November 4, 2020, at 11:00 a.m. will be

conducted remotely via Skype for Business. Chambers has emailed the required link to the parties.

A publicly accessible audio line is available to nonparties, including members of the public and

the press, by dialing (917) 933-2166 and entering the code 516084933. 1 Nonparties must observe

the same decorum as would be expected at an in-person argument, and must mute their telephone

lines throughout the proceeding.


Dated: New York, New York                    SO ORDERED.
       October 30, 2020


                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge




1
  If the Court experiences technical difficulties with Skype for Business and is required to
transition to its AT&T teleconference line, a publicly accessible audio line will be available to
nonparties by dialing (888) 557-8511 and entering the code 7746387.
